DETAILED ACTION


Response to Appeal Brief
In view of the Appeal Brief filed on April 12, 2022, the Supplemental Brief filed on April 22, 2022, PROSECUTION IS HEREBY REOPENED.  New prior art rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARLA D MCCONNELL/            Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                            

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite for the recitation that the flock fiber comprises “rayon, nylon, polyester, acrylic, cotton, and copolymers thereof.”  Since cotton is a natural fiber, one cannot provide a flock fiber comprising a cotton copolymer.  Hence, claim 7 is rejected as being indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 10, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0159185 issued to Cremin et al. in view of US 2008/0302772 issued to Lion, US 5,403,884 issued to Perlinksi, and US 2011/0223373 issued to Abrams.  
Cremin discloses a flock applique for applying a design to a fabric comprising flocked fibers, a flock adhesive, and an application adhesive for adhering to said fabric (abstract).  Specifically, the embodiment shown in Figure 3 consists of a flock layer 10, a permanent flock adhesive layer 11, and a hot melt film 12 (section [0022] and Figure 3).  Note the disposable carrier 13 of Figure 3 does not constitute a component of said applique since it is removed prior to application of said applique.  Unlike the other disclosed embodiments, the embodiment of Figure 3 does not include a polyurethane film substrate, “which allows creation of a very lightweight and potentially very elastic applique” (section [0022]). 
The hot melt adhesive film is a thermoplastic adhesive film, such as polyamide, polyester, polyolefin, polyurethane, or polyurethane ester films (section [0019]).  A preferred hot melt film has a thickness of 76 microns (section [0019]).  The flock adhesive is preferably a cross-linked water-based acrylic emulsion, but other adhesives are possible, such as a polyurethane-base adhesive (section [0027]). The applique is adhered to a fabric by placing the hot melt film onto said fabric and applying heat and pressure to melt said film and seal the applique to the fabric (section [0020]).
Thus, Cremin teaches the invention of claim 52 with the exceptions of (a) the water-based flock adhesive is elastic, (b) the adhesive layer has a thickness of about 50-500 microns, and (c) the applique is stretchable up to 20% from an initial unstretched length while maintaining the structural integrity of the applique.  
Regarding exception (a), while Cremin fails to teach the flock adhesive is elastic, the reference teaches the embodiment of Figure 3, which omits the polyurethane film layer, allows for a “potentially very elastic applique.” This teaching would suggest to one of ordinary skill in the art that the hot melt layer and adhesive layer inherently have some degree of elasticity (e.g., up to 1%) and/or could be rendered elastic with the use of elastic materials for the adhesive layers. Hence, in order to enhance the elastic potential of the applique, as suggested by Cremin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select elastic materials for the flock adhesive and/or hot melt film application adhesive in order to provide an elastic flock applique for application to stretchable fabrics (e.g., a knit garment).
For example, Lion discloses a method for laser cutting flocked iron-on appliques (i.e., flocked patterns applied to garments via hot melt adhesives) (abstract and sections [0001]-[0003]).  The flocked appliques comprise flocked fibers attached to an iron-on film (i.e., thermoplastic hot melt film) via a flock adhesive (sections [0024], [0028], [0030], and [0041]). Said flock adhesive may be an aqueous dispersion of acrylic, polyvinyl chloride, or polyurethane “so as to obtain a film that is flexible, elastic, and resistant to washing and dry-cleaning” (section [0041]).  
Additionally, Perlinski discloses waterborne elastomeric flock adhesives for bonding flock fibers to elastomeric substrates, wherein said adhesives comprise 10-100% of an alkaline dispersion of an ethylene carboxylic acid copolymer and 0-90% of an aqueous elastomeric dispersion (abstract and col. 1, lines 38-51).  Suitable polymers for the aqueous elastomeric dispersion include ethylene interpolymers (e.g., ethylene acrylic acid copolymers), polyurethanes, and silicones (col. 3, lines 5-20 and 26-28, col. 4, lines 55-58, and col. 7, line 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an elastic flock adhesive, as taught by Lion and Perlinski, in order to provide a durable elastic flock applique for application to stretchable fabrics (e.g., a knit garment), wherein the applique is capable of stretching and retracting along with the fabric.  Therefore, exception (a) is held to be obvious over the cited prior art.  
Regarding exception (b), Cremin is silent with respect to the thickness of the flock adhesive layer.  As such, one must look to the prior art for guidance.  For example, Abrams teaches an elastomeric flocked article (e.g., applique) for application to stretchable fabrics, said flocked article comprises a flocked fiber layer 102 and a self-supporting adhesive layer 105 (abstract, sections [0003], [0005], and [0046], and Figure 1).  Said self-supporting adhesive layer 105 comprises a first adhesive film 106, an elastomeric obstructive film 107, and a second adhesive film 108 (section [0051] and Figure 1).  The first adhesive film 106 having flock fibers embedded therein (i.e., flock adhesive) has a thickness of about 5-1000 microns, with one preferred thickness range being 15-500 microns (section [0070]).  Abrams teaches the first adhesive film thickness is sufficiently thin so that said adhesive “will not over-penetrate between the plurality of flock fibers to create aesthetic issues, such as, but not limited to matting, stiffness, and/or lack of plushness of the flock” (section [0070]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Cremin flock adhesive in an amount of 5-1000 microns, preferably 15-500 microns, as taught by Abrams, in order to provide a flock applique having flock fibers securely attached without being over-penetrated with adhesive.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) is held to be obvious over the cited prior art.  
Regarding exception (c), while the cited prior art does not teach the flocked applique is stretchable up to 20% from an initial unstretched length while maintaining the structural integrity of the applique, it is reasonable to presume that said stretch property would obviously be met by the Cremin invention having the modified elastic adhesive and thickness as taught by Lion, Perlinski, and Abrams.  Support for said presumption is found in the use of similar materials used to produce a like flock applique product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, exception (c) and claim 32 are rejected as being obvious over the cited prior art.  
Regarding claim 1, said claim includes all the limitations of claim 32 plus a limitation that the flock fibers are potted into the adhesive to a depth of about 10% of their average length.  Cremin is silent with respect to the depth of flock in the flock adhesive.  As such, one must look to the prior art for guidance.  For example, said Abrams reference teaches the flock fibers 102 are embedded into the first adhesive film 106 to a depth of no more than about 40% of the flock length, with one preferred depth of no more than about 10%, in order to provide the flocked article with a desired plushness (sections [0085] and [0086]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed the Cremin flock into the flock adhesive at a depth of no more than 40% of the flock length, preferably no more than 10% of the flock length, as taught by Abrams, to achieve a desired plushness of the flock applique.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 1 is held to be obvious over the cited prior art.  
Regarding claims 2 and 3, Cremin teaches the hot melt adhesive layer may be polyurethane and the reference exemplifies a thickness of said hot melt layer of 76 microns.  Therefore, claims 2 and 3 are rejected along with parent claim 1.
Regarding claim 5, as set forth above, Perlinski teaches the elastomeric flock adhesive may be silicone based.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a silicone based elastomeric adhesive for the flock adhesive of Cremin.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 5 is rejected as being obvious over the cited prior art.  
Regarding claims 7, 8, and 10, Cremin fails to teach suitable materials for the flock fibers or a fiber length and diameter.  As such, one must look to the prior art for guidance.  For example, Perlinksi teaches flock fibers include polyester, nylon, and cotton fibers having an average length of about 0.2-2 mm (col. 6, lines 55-61).  The Abrams reference teaches suitable materials for the flock fibers 102 include, rayon, nylon, polyester, nylon, acrylic, and cotton (section [0094]).  Said flock fibers have a denier of no more than about 60, with a preferred embodiments having a titer range of about 1.5-3.5 denier or a range of 0.5-20 dtex (section [0096]).  [Note a microfiber, by definition, is a fiber having a titer of less than 1 denier or decitex or having a diameter of less than 10 microns. In other words, the disclosed range of 0.5 (i.e., a microfiber) dtex to 20 dtex overlaps applicant’s claimed range of 5-100 microns.]  Abrams also teaches the flock fibers preferably have a length of about 0.3-3.5 mm (300-3500 microns). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select rayon, nylon, polyester, acrylic, or cotton flock fibers having a denier and length as claimed for the Cremin flock fibers since such flock fibers are known in the art to be suitable for flocking articles, including elastic appliques.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claims 7, 8, and 10 are held to be obvious over the cited prior art.  
Regarding claim 31, Cremin teaches the claimed composite flock material are made by the recited process with the exception of the specific temperatures and times in a two step heat curing process.  However, with respect to the limitations describing the curing process, it is noted that said limitations are not given patentable weight at this time.  It is the examiner’s position that the flocked article of the Cremin as modified by the teachings of Lion, Perlinski, and Abrams is identical or only slightly different than the presently claimed flocked article prepared by the method presently claimed, because both comprise a base layer, a cured water-based elastic adhesive, and flock fibers embedded therein, wherein the flocked article is capable of being stretched up to 20% of its initial length.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964.  The burden has been shifted to applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, claim 31 is also rejected as being obvious over the cited prior art.  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0159185 issued to Cremin et al. in view of US 2008/0302772 issued to Lion, US 5,403,884 issued to Perlinksi, US 2011/0223373 issued to Abrams, US 2008/0003399 issued to Abrams, US 4,810,751 issued to Jellinek et al., and US 3,620,811 issued to Morrissey.
In the event the process limitations in product-by-process claim 31 are given patentable weight, the claim is rejected over the cited references.  Specifically, Cremin, Lion, Perlinski, and Abrams 2011 fail to teach suitable temperatures and residence times for drying and curing of the flock adhesive.  As such, one can look to the prior art for guidance.  Abrams 2008, drawn to a flocked article, teaches the various adhesive layers are heated to dry and cure (section [0066]).  The reference states, “One skilled in the art would appreciate the desirable temperatures and residence times of this step” (section [0066]).  Thus, Abrams 2008 teaches heating temperatures and residence times for drying and curing adhesives are well understood in the art and selection thereof would be within the level of ordinary skill in the art.  
For instance, Jellinek discloses an acrylic emulsion copolymer suitable for use as a flock adhesive, wherein said emulsion may be dried in a one or two step process (col. 2, lines 58-63 and col. 4, lines 36-40 and 49). An exemplary two step process comprises drying at a temperature of 100-170°C for 1-10 minutes and then heat curing at 100-200°C for 0.5-3 minutes (col. 4, lines 41-43).  Additionally, Morrissey teaches a flocked article comprising an acrylic latex adhesive and flocked fibers embedded therein, wherein said flocked article is dried for one hour at 212°F and then heated for a half hour at 250°F to cure the adhesive (col. 2, lines 21-28, col. 4, line 70-col. 5, line 3, and col. 7, lines 1-28).   
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry and cure the known prior art water-based elastic adhesive flocked article according to Cremin, Lion, Perlinski, and Abrams 2011 by removing water from the adhesive in a first heated drying step for a first period of time and then curing said adhesive with a second heating step for a second period of time, wherein the temperature and residence times for each step could easily be determined by one of ordinary skilled in the art, dependent upon factors such as the composition of the flock adhesive and the thickness thereof.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a commercially successful, durable flocked article having a fully cured or crosslinked flock adhesive for securing the flock fibers).  Therefore, claim 31 is rejected as being obvious over the cited prior art references.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 26, 2022